                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK



 ----------------------------------------------------------------   X
                                                                    :
 UMBRA LLC,                                                         :
                                                                    :
                                             Plaintiff,             :
                                                                    :   Civil Action No. 1:19-cv-05955 (ER)
                           -against-                                :
                                                                    :
                                                                    :
 OXO INTERNATIONAL, LTD.                                            :
                                                                    :   JURY TRIAL DEMANDED
                                             Defendant              :
                                                                    :
 ----------------------------------------------------------------   X



               STIPULATED ORDER REGARDING DISCOVERY, INCLUDING
                 THE COLLECTION AND PRODUCTION OF DOCUMENTS
                    AND ELECTRONICALLY STORED INFORMATION

           This Stipulated Order sets forth the general agreement between the Parties in the above-

captioned matter (each individually, a “Party” and collectively, the “Parties”) regarding the

production of hard copy documents (“Documents”) and electronically stored information (“ESI”)

in the above-captioned civil action (the “Action”).

      I.          GENERAL TERMS

                  A.      Application. The procedures set forth in this Order shall govern the

production of Documents and ESI in the Action.

                  B.      Scope of Discovery. This Order does not affect the proper subject matter

of discovery in the Action nor does this Order imply that Documents or ESI produced under its

terms are relevant or admissible in this Action or in any other litigation.


                                                          1
                C.      Preservation of Data. Absent a showing of good cause by the requesting

Party, the Parties shall not be required to modify, on a going-forward basis, the procedures used

by them in the ordinary course of business to back up and archive data; provided, however, that

the Parties shall preserve the non-duplicative discoverable information currently in their

possession, custody, or control. Activities undertaken in compliance with the duty to preserve

information are protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and

(B).

                D.      Modification and Amendment. This Order may be modified or amended

by written agreement of the Parties or upon order of the Court.

                E.      Reservation of Rights. The Parties reserve all rights under the Federal

Rules of Civil Procedure, the Local Rules of Practice of the U.S. District Court for the Southern

District of New York, and applicable Judicial Practice Standards.

       II.      COLLECTION OF DOCUMENTS AND ESI

                A.      Timing. Consistent with this Order, the Parties shall discuss the parameters

of their anticipated discovery requests at the initial discovery conference, pursuant to Fed. R. Civ.

P. 26(f), which shall take place before any Fed. R. Civ. P. 16 scheduling conference (“Rule 16

Conference”).

                B.      Content. The Parties shall discuss the following to the extent not addressed

in this Order: (1) the issues, claims and defenses asserted in the case that define the scope of

discovery; and (2) the likely sources of potentially relevant information (i.e., the “discoverable

information”), including witnesses, custodians and other data sources (e.g., paper files, email,

databases, servers, etc.).




                                                 2
               C.      Custodians. Within 30 days after the Court’s issuance of this Order, each

Party shall disclose the 5 custodians most likely to have discoverable information in their

possession, custody, or control. The custodians shall be identified by name, title, role in the instant

dispute, and the subject matter of the information.

               D.      Sources. The Parties shall make reasonable efforts to identify and collect

any Documents and ESI potentially relevant to this Action from sources of potentially responsive

custodial information, including servers, network drives, and shared drives, consistent with the list

of custodians disclosed in paragraph C. Within 30 days after the Court’s issuance of this Order,

each Party shall also disclose: (1) a list of the non-custodial data sources that are most likely to

contain non-duplicative discoverable information for preservation and production consideration;

(2) any ESI (by type, date, custodian, electronic system or other criteria) that a Party asserts is not

reasonably accessible under Fed. R. Civ. P. 26(b)(2)(C)(i); (3) any contemplated third-party

discovery under Fed. R. Civ. P. 45 and otherwise, including the timing and sequencing of such

discovery; and (4) any perceived issues with the production of Documents or ESI subject to privacy

protections including information that may need to be produced from outside of the United States

and subject to foreign laws.

               E.      Search of ESI. The Parties may use keyword searching to identify ESI that

is reasonably likely to have discoverable information regarding the subject matter of this Action.

If the producing Party elects to use search terms to locate potentially responsive ESI, it shall

disclose the search terms to the requesting Party. Absent a showing of good cause, a requesting

Party may request no more than 10 additional terms to be used in connection with the electronic

search.    The producing Party shall search (i) the non-custodial data sources identified in

accordance with Section II(D); and (ii) emails and other ESI maintained by the custodians

                                                  3
identified in accordance with Section II(C). If the Parties disagree on the applicable keywords to

be used or sources of ESI to be searched, any Party may file an appropriate motion for

determination by the Court. During the pendency of any such motion, the producing Party’s

production obligation will be stayed.

               F.          Other Review Methodologies. No Party is required to use search terms.

The use of search terms does not foreclose a Party’s right to use other culling or prioritization

technologies. The Parties agree that it is the producing Party’s right to determine the best method

of search and review and how it will comply with Federal Rule of Civil Procedure 26. To the

extent that a Party chooses to search and review using a technology or methodology other than

search terms that Party shall disclose its intent to use that technology and the name of the review

tool.

               G.          Non-Preservation of Certain ESI. Absent a showing of good cause by the

requesting Party, the following categories of ESI need not be preserved:

                      i.         Deleted, fragmented, or other data only accessible by forensics.

                    ii.          Random access memory (RAM), temporary files, or other

                                 ephemeral data that are difficult to preserve without disabling the

                                 operating system.

                    iii.         On-line access data such as temporary internet files, history, cache,

                                 cookies, and the like.

                    iv.          Data in metadata fields that are frequently updated automatically,

                                 such as last-opened dates.

                     v.          Back-up data that are substantially duplicative of data that are more

                                 accessible elsewhere.

                                                     4
                    vi.      Voice messages, unless stored or transcribed into a text-searchable

                             format.

                   vii.      Instant messages that are not ordinarily printed or maintained in a

                             server dedicated to instant messaging.

                   viii.     Electronic mail or pin-to-pin messages sent to or from mobile

                             devices (e.g., iPhone and Blackberry devices), provided that a copy

                             of such mail is routinely saved elsewhere.

                    ix.      Other electronic data stored on a mobile device, such as calendar or

                             contact data or notes, provided that a copy of such information is

                             routinely saved elsewhere.

                     x.      Logs of calls made from mobile devices.

                    xi.      Server, system or network logs.

                   xii.      Electronic data temporarily stored by laboratory equipment or

                             attached electronic equipment, provided that such data is not

                             ordinarily preserved as part of a laboratory report. Data remaining

                             from systems no longer in use that is unintelligible on the systems

                             in use.

III.   PRODUCTION OF HARD COPY DOCUMENTS

              A.       File Type. The Parties shall produce Documents as Group IV black and

white, single-page TIFF images at not less than 300 dpi resolution, along with associated

document-level text files, image load files (.DII, LFP, and OPT) indicating appropriate document

and family breaks as well as metadata load files in delimited text format containing available




                                               5
custodial/container metadata for each hard copy document. The TIFF image must convey the same

information as if the Document were produced in paper.

               B.        Extracted Text and OCR. The producing Party will produce an extracted

text file for each electronic document where text can be extracted, and an Optical Character

Recognition (“OCR”) text file for (i) each imaged paper document, and (ii) each electronic

document for which text cannot be extracted. Said extracted text and OCR files shall be produced

as document level text files and be named consistently with their corresponding TIFF files.

               C.        Family Groups. The Parties shall maintain family groups together in one

production volume and shall not break family groups apart in separate production volumes.

               D.        Scan Size. Reasonable efforts will be used to scan Documents at or near

their original size, so that the print or image on the Document appears straight, and not skewed.

IV.      PRODUCTION OF ESI

               A.        File Type. The Parties shall produce ESI as Group IV black and white,

single-page TIFF images at not less than 300 dpi resolution, along with associated document-level

text files, image load files (.DII, LFP, and OPT) indicating appropriate document and family

breaks, as well as metadata load files in delimited text format containing the fields identified

below.

               B.        Metadata. The Parties will take reasonable steps to preserve, to the extent

they have a value, all Metadata associated with ESI even if such Metadata is not specified below

for production. For each item of ESI, the Parties shall identify the following metadata in their

production load files:

                      i.        Custodian

                     ii.        File Path

                                                  6
                      iii.      Email Subject

                      iv.       Conversation Index

                       v.       From, To, CC, and BCC

                      vi.       Date Sent and Time Sent

                     vii.       Date Received and Time Received

                    viii.       Filename

                      ix.       Author

                       x.       Date Created

                      xi.       Date Modified

                     xii.       MD5 Hash

                    xiii.       File Size

                    xiv.        File Extension

                     xv.        Control Number Begin and Control Number End

                    xvi.        Attachment Range

                    xvii.       Attachment Begin and Attachment End (or the equivalent thereof)

               C.        Native Files. Microsoft Excel files shall be produced as Native Files. For

Excel and other spreadsheet files, the Parties agree to produce a single slipsheet for each Excel file

branded with the text “File Produced In Native Format” along with the corresponding Bates

number and confidentiality designation. A Party may request that another Party produce other ESI

as Native Files for good cause.

               D.        Production Format for Databases and Audio-Visual Files. The Parties

agree to meet and confer regarding the production format for non-standard file types, databases,

audio/visual, or media files.

                                                  7
               E.      De-duplication. A Party is only required to produce a single copy of a

responsive document and shall deduplicate responsive ESI (based on MD5 or SHA-1 hash values

at the document level) across custodians. If deduplication is performed, the identity of the other

custodians of deduplicated items must be listed in the “All Custodians” metadata field of the copy

of the single record that is produced. Parties may also thread email documents and review/produce

only threaded-inclusive content. If threading is performed, all Thread Group ID metadata must be

produced for inclusive content and preserved for non-inclusive content.

 V.    BATES LABELING/CONFIDENTIALITY DESIGNATIONS

               A.      Labeling. Each page of all images produced (whether Documents or ESI)

must be clearly labeled with a unique Bates number identifier electronically “burned” onto the

image. In addition, to the extent any image or file is to be marked confidential, each page of the

image or file should be marked with confidentiality designations as set forth in the Protective Order

separately entered into by the Parties and ordered by the Court.

               B.      File Names. Image file names must be unique and must correspond with

the Bates number imprinted on the image. For example, if the Bates number “B0000001” was

imprinted, the image would bear the name “B0000001.tif.”

               C.      Authenticity. No Party shall object that Documents or ESI produced

pursuant to this Order is not authentic based upon the file naming convention described in Section

V(B), above. The Parties otherwise reserve all rights regarding their ability to object to the

authenticity of Documents or ESI.

               D.      Native Files. If Native Files are produced, the Party producing such Native

File shall include a single-image placeholder TIFF with a single Bates number on the image itself.

As stated above in Section IV(C), the slipsheet for each native Excel file will include the text “File

                                                  8
Produced In Native Format” along with the corresponding Bates number and confidentiality

designation. The Native File shall be renamed to match the Bates number assigned thereto.

VI.    PRIVILEGE AND REDACTIONS

               A.      Scope of Privilege Logging. The Parties agree that, for purposes of

privilege logs prepared in accordance with Federal Rule of Civil Procedure 26(b)(5), the Parties

do not need to log material created after the filing of the Complaint in this litigation.

               B.      Metadata-Oriented Privilege Logging. Wherever possible, the Parties

agree that privilege logs will be based on the metadata associated with documents withheld on the

basis of privilege or the work product doctrine. To the extent withheld documents are email

strings, such strings will be logged based on the metadata corresponding to the top-of-chain email.

Attachments to emails should be separately logged using their corresponding metadata. To the

extent a Party believes the proffered metadata is insufficient to allow for a determination of

whether or not a particular document is privileged, or to determine whether to challenge the

privilege claim, the Parties will meet and confer as to what additional information is necessary to

allow for such a determination.




                                                  9
Dated: November 26, 2019


/S/ Michael R. Graif                /s/ Daniel L. Moffett
Michael R. Graif                    Daniel L. Moffett
Harold S. Laidlaw                   George Andrew Lever Rosbrook
MINTZ LEVIN COHN FERRIS             AKIN GUMP STRAUSS HAUER &
GLOVSKY AND POPEO, P.C.             FELD, LLP
Chrysler Center                     112 East Pecan Street, Suite 1010
666 Third Avenue                    San Antonio, TX 78205
New York, NY 10017                  (210) 281-7000
(212) 935-3000                      dmoffett@akingump.com
mrgraif@mintz.com                   arosbrook@akingump.com
hslaidlaw@mintz.com
                                    Michael P. Kahn
Attorneys for Plaintiff Umbra LLC   AKIN GUMP STRAUSS HAUER &
                                    FELD, LLP
                                    One Bryant Park, 44th Floor
                                    New York, NY 10036-6745
                                    (212) 872-1082
                                    mkahn@akingump.com

                                    Colin Phillips
                                    AKIN GUMP STRAUSS HAUER &
                                    FELD, LLP
                                    1111 Louisiana, Floor 44
                                    Houston, TX 77002
                                    (713) 220-2205
                                    cphillips@akingump.com

                                    Attorneys for Defendant OXO International,
                                    Ltd.



IT IS SO ORDERED.



       Nov. 27, 2019




                                         10
